Exhibit 10.3

 

 

EMPLOYMENT AGREEMENT

 

Between

 

K12 INC. and NATHANIEL A. DAVIS

 

Effective as of January 7, 2013

 

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is entered into as of January 7, 2013, (the “Effective Date”), by
and between K12 Inc., a Delaware corporation having a place of business at 2300
Corporate Park Drive, Herndon, Virginia 20171 (alternatively, “K12” or the
“Corporation”) and Nathaniel A. Davis (“EMPLOYEE”) a resident of the
Commonwealth of Virginia (K12 and EMPLOYEE are referred to collectively herein
as the “Parties”).

 

WHEREAS, K12 is engaged in the business of providing children access to
exceptional curriculum and books that enable them to maximize success in life
regardless of geography, financial, or demographic circumstances;

 

WHEREAS, EMPLOYEE currently serves as Chairman of the Board of Directors of K12
(the “Board”); and

 

WHEREAS, K12 is interested in employing EMPLOYEE as its Executive Chairman of
the Board, and EMPLOYEE is interested in being employed in that position subject
to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements of the Parties contained herein, the Parties hereby
agree as follows:

 

ARTICLE 1
DEFINITIONS

 

For purposes of this Agreement, the terms defined in this Article 1 shall have
the respective meanings set forth below:

 

1.1.                        “Affiliate” shall mean any corporation, partnership
or other entity controlling, controlled by, or under common control with K12;
provided, however, that no entity that holds capital stock of K12 and/or with
board representation rights incidental to such holdings shall, as a result of
such holding of capital stock or board representation rights, be deemed to be an
Affiliate of K12 for purposes of this Agreement.  For purposes of this
definition, “control” (including the terms “controlling” and “controlled”) means
the right to direct or cause the direction of the management and policies of an
entity, whether through the ownership of securities, by contract, or otherwise.

 

1.2.                        “Confidential Information” shall mean all
information relating to the business of K12 known to EMPLOYEE or learned by
EMPLOYEE in connection with and during the term of his employment or any prior
service with K12 and its Affiliates which is not generally known to the public,
including any and all general and specific knowledge, experience, information
and data, technical or non-technical, and whether or not patentable, including,
without limitation processes, skills, information, know-how, trade secrets,
data, designs, formulae, algorithms, specifications, samples, methods,
techniques, compilations, computer programs, devices, concepts, inventions,
developments, discoveries, improvements, and commercial or financial
information, in

 

1

--------------------------------------------------------------------------------


 

any form, including without limitation, oral, written, graphic, demonstrative,
machine recognizable, specimen or sample form.

 

1.3.                        “Conflicting Product or Service” shall mean any
product or service of any person or organization other than K12, in existence or
under development, which resembles or competes with a product or service of K12.

 

1.4.                        “Conflicting Organization” shall mean any person or
organization engaged in research on or development, production, marketing, or
selling of a “Conflicting Product or Service.”

 

ARTICLE 2
TERM OF AGREEMENT— EMPLOYMENT

 

2.1.                        Term.  Subject to the provisions of
Section 2.3(b) and Article 4 hereof, this Agreement shall be in effect for a
term of three (3) years commencing as of the Effective Date.  The Parties
mutually acknowledge that the term of this Agreement shall, subject to Article 4
hereof, cause EMPLOYEE to provide personal services to K12, as an employee,
during four (4) separate but consecutive fiscal years of the Corporation,
commencing with the Corporation’s twelve-month fiscal year ending June 30, 2013
(each, a “Fiscal Year”).   The period during with EMPLOYEE remains in employment
with K12 pursuant to the terms of this Agreement is referred to herein as the
“Term.”

 

2.2.                        Employment.  K12 shall employ EMPLOYEE as Executive
Chairman and EMPLOYEE shall accept such employment by K12, on and subject to the
terms and conditions set forth herein.  EMPLOYEE represents and warrants that
neither the execution and delivery nor performance by him of this Agreement will
violate any agreement, order, judgment or decree to which he is a party or by
which he is bound.  In accepting the position of Executive Chairman, this
Agreement specifically contemplates that EMPLOYEE shall not resign as a member
of the current Board, but shall remain a member thereof, so long as he remains
willing and able to serve on the Board and the requisite majority of the
Corporation’s stockholders re-elect him to serve in that capacity as provided
under the Corporation’s Certificate of Incorporation and By-Laws as then in
effect.

 

2.3.                        Duties.

 

(a)                       During the Term, as Executive Chairman of K12,
EMPLOYEE shall have duties and responsibilities related to building the
organization and business, including but not limited to, achieving agreed
revenue, cost, profit and cash-flow targets, and shall report to the Board. 
While acting as Executive Chairman, EMPLOYEE shall continue to serve as Chairman
of the Board.  The Chief Executive Officer (“CEO”), Chief Operating Officer
(“COO”), General Counsel (“GC”) and Chief Financial Officer (“CFO”) shall report
directly to EMPLOYEE.  Other executives at K12 may also report directly to
EMPLOYEE, as determined by EMPLOYEE or by the Board from time to time.

 

2

--------------------------------------------------------------------------------


 

(b)                       EMPLOYEE’s employment with K12 shall be full-time and
exclusive.  During the Term, excepting only those personal services EMPLOYEE
performs as a member of the Board, EMPLOYEE shall devote the whole of EMPLOYEE’s
business time, attention, skill, and ability to the faithful and diligent
fulfillment of EMPLOYEE’s duties hereunder.  EMPLOYEE acknowledges and agrees
that EMPLOYEE may be required, without additional compensation, to perform
services for any Affiliates, and to accept such office or position with any
Affiliate as the Board may require, including, but not limited to, service as an
officer or director thereof, provided however, that such services, and such
office or position, shall be consistent with EMPLOYEE’s position as Executive
Chairman of K12.  Notwithstanding any other provision of this Agreement, in the
event that during the Term, the employment of K12’s CEO as of the Effective Date
of this Agreement terminates for any reason and EMPLOYEE is asked to assume the
role of CEO (other than on an interim basis, while another individual is being
sought or hired as CEO), EMPLOYEE and the Board shall negotiate in good faith an
appropriate enhancement of EMPLOYEE’s compensation beyond that which is provided
in this Agreement, in consideration of the additional duties EMPLOYEE would be
expected to perform in such role.  Subject to the foregoing, in the event
EMPLOYEE and the Board do not reach mutual agreement regarding the enhancement
of EMPLOYEE’s compensation within the sixty (60)-day period commencing with the
date the incumbent CEO’s employment with K12 terminates, EMPLOYEE at his
discretion may decline the position of CEO and simply continue to serve as
Executive Chairman of the Board, subject to Section 3.1(b) below.  So long as
EMPLOYEE serves as an employee of K12 covered by this Agreement, EMPLOYEE shall
comply with all applicable policies of K12 and all policies of Affiliates that
are consistent therewith.

 

(c)                        During the term of employment, it shall not be a
violation of Section 2.3(a) or 2.3(b) of this Agreement for EMPLOYEE to, in all
cases subject to Articles 5 and 6 hereof, (i) serve on the boards of directors
of Unisys Corporation, RLJ Lodging Trust, and/or Mutual of America Capital
Management Corporation; (ii) serve as an officer or director of a cooperative
housing, or civic or charitable organization or committee; (iii) deliver
lectures, fulfill speaking engagements, or teach at university level or
equivalent educational institutions; or (iv) manage personal passive
investments, so long as such activities (individually or collectively) do not
conflict or materially interfere with the performance of EMPLOYEE’s duties
hereunder.

 

2.4.                        Indemnification.  During and after the term of this
Agreement, K12 shall provide EMPLOYEE with both Side A and Side B directors’ and
officers’ insurance, and shall indemnify EMPLOYEE and his legal representatives
to the fullest extent permitted by the laws of the State of Delaware and the
By-Laws of K12 as in effect on the date hereof, against all damages, costs,
expenses and other liabilities reasonably incurred or sustained by EMPLOYEE or
his legal representatives in connection with any suit, action or proceeding to
which EMPLOYEE or his legal representatives may be made a party by reason of
EMPLOYEE being or having been a director or officer of K12 or any Affiliate, or
having served in any other capacity or taken any other action purportedly on
behalf of or at the request of K12 or any Affiliate.  During and after the term
of this Agreement and without the need for further approval

 

3

--------------------------------------------------------------------------------


 

by the Board of Directors of K12 or any Affiliate, K12 will promptly advance or
pay any and all amounts for costs or expenses (including but not limited to
legal fees and expenses reasonably incurred by counsel of EMPLOYEE’s choice
retained by EMPLOYEE) for which EMPLOYEE may claim K12 is obligated to indemnify
him.  EMPLOYEE undertakes to repay such amounts if it is ultimately determined
that he is not entitled to be indemnified by K12 as provided in this
Section 2.4.

 

ARTICLE 3
COMPENSATION

 

3.1.                        Base Salary.

 

(a)                       Subject to Sections 2.3(b) and 3.1(b) hereof, for the
services EMPLOYEE shall render pursuant to this Agreement, K12 shall to pay
EMPLOYEE during the Term an annual base salary (“Base Salary”) of at least Four
Hundred Eighty Thousand Dollars ($480,000) beginning with the Effective Date. 
Subject to Sections 2.3(b) and 3.1(b) hereof, such Base Salary shall not be
reduced but, at the discretion of the Board, may be increased from time to time
in 2013, 2014 and 2015 during the first quarter of K12’s Fiscal Year (which runs
from July 1 to June 30), but no later than September 15  of each year.   Base
Salary shall be payable in accordance with K12’s then-prevailing executive
payroll practices.  The term “Base Salary” as used herein shall include any
adjustment made thereto in accordance with the terms of this Agreement.

 

(b)                       If, during the Term, the employment of K12’s CEO as of
the Effective Date of this Agreement terminates for any reason and EMPLOYEE is
not asked to assume the role of CEO (or if EMPLOYEE is asked to assume the role
of CEO and the EMPLOYEE and the Board are unable to reach a mutual agreement
regarding EMPLOYEE’s compensation as CEO and EMPLOYEE therefore declines to
serve as the CEO as described above in Section 2.3(b)), but K12 continues to
retain EMPLOYEE as Executive Chairman in a more limited role (as compared to the
EMPLOYEE’s duties as of immediately following the Effective Date), then
EMPLOYEE’s Base Salary shall, effective as of the date the new CEO’s
commencement of employment with K12, be reduced to 50% of the Base Salary rate
then in effect.

 

3.2.                        Annual Performance Bonus.

 

During the Term, EMPLOYEE will be eligible to receive a bonus (the “Performance
Bonus”), based on objective criteria the Board shall establish after
consultation with EMPLOYEE at the beginning of such Fiscal Year, but no later
than September 15 of that year.  As soon as practicable following the close of
each Fiscal Year for which a Performance Bonus is to be paid hereunder, the
Board shall authorize, certify and declare the amount of such Performance Bonus
based upon K12’s and EMPLOYEE’s performance, as measured against the objective
criteria the Board established for EMPLOYEE for such Fiscal Year.  The target
for such Performance Bonus shall not be less than 150% of the Base Salary and
not more than 300% of the Base Salary then payable to EMPLOYEE for the Fiscal
Year covered by such

 

4

--------------------------------------------------------------------------------


 

Performance Bonus.  For the Fiscal Year ending June 30, 2013, EMPLOYEE’s
Performance Bonus shall be based on the objective criteria the Board established
for the CEO for such Fiscal Year at the beginning of such Year, pro-rated to
take into account EMPLOYEE’s partial period of performance.  For the Fiscal Year
ending June 30, 2016, in the event EMPLOYEE’s employment by the Corporation ends
upon or following the expiration of this Agreement but prior to the end of such
Fiscal Year (other than pursuant to Section 4.4 hereof), EMPLOYEE shall be
entitled to be paid a pro-rated bonus which takes into account that part of such
Fiscal Year EMPLOYEE was so employed, based on EMPLOYEE’s partial satisfaction
of the objective criteria established by the Board for such Fiscal Year, without
regard to EMPLOYEE’s failure or inability to remain an employee of K12
throughout such Year.   Except as expressly set forth in this Section 3.2 or
Article 4, EMPLOYEE’s right to receive a Performance Bonus for any Fiscal Year
shall be subject to his continued rendering of services to K12 either as an
employee or member of the Board through the last day of the applicable Fiscal
Year, provided that in the event the EMPLOYEE ceases to be an employee of K12
during any applicable Fiscal Year, but remains as a member of the Board through
the last day of the applicable Fiscal Year, EMPLOYEE’s Performance Bonus for
such Fiscal Year shall be pro-rated to reflect the number of days during which
he served as an employee for such Fiscal Year.  Each Performance Bonus found to
be due and payable hereunder shall be calculated, authorized and paid no later
than at the same time performance bonuses are paid to other K12 executives, but
in no event later than the September 15th next following the close of the Fiscal
Year with respect to which it is earned.

 

3.3.                        Participation in Benefit Plans.  During the Term,
subject to any generally-applicable eligibility requirements but also to the
specific terms of this Agreement, EMPLOYEE shall be eligible throughout the term
of this Agreement to participate in any pension, thrift, profit-sharing, group
term life or long- or short-term disability insurance, medical or dental, or
other employee benefit plan, program or policy that K12 sponsors and maintains
at any time during the term of this Agreement (other than plans providing
severance benefits, which are covered exclusively by this Agreement, except to
the extent any such plan may, following the Effective Date, expressly provide
for EMPLOYEE’s participation therein) for the benefit of its employees, under
the same terms and conditions as the Corporation’s other executive employees. 
EMPLOYEE shall be generally entitled to paid vacation, paid and unpaid sick
leave, and holidays under the same terms and conditions as applied to other K12
executive employees; however, EMPLOYEE shall be entitled to five (5) weeks of
paid vacation, with the ability to carry over and use a maximum of two (2) weeks
of such vacation during the immediately following ninety (90) day period.

 

3.4.                        Expenses.  During the Term, K12 shall reimburse
EMPLOYEE for all reasonable, ordinary and necessary business expenses actually
incurred by EMPLOYEE in connection with the performance of his duties hereunder,
including ordinary and necessary expenses incurred by EMPLOYEE in connection
with travel on K12 business, and including up to Twenty Thousand Dollars
($20,000) in legal fees incurred in calendar year 2013 in connection with the
negotiation and documentation of this Agreement.  All expenses shall be approved
by K12 in accordance with and subject to

 

5

--------------------------------------------------------------------------------


 

the terms and conditions of K12’s then-prevailing expense policy.  EMPLOYEE
shall provide to K12 any and all statements, bills, or receipts evidencing the
expenses for which EMPLOYEE seeks reimbursement, and such related information or
materials as K12 may from time to time reasonably require.  EMPLOYEE shall
account to K12 for any expenses that are eligible for reimbursement under this
Section 3.4 in accordance with K12 policy.

 

3.5.                        Employment and Supplies.  During the Term, K12 shall
provide EMPLOYEE with administrative support relating to the performance of
EMPLOYEE’s duties of the same type and at least the same extent as is provided
to other executive employees.  K12 shall acquire and/or provide to EMPLOYEE for
his business use:  a multimedia portable computer and subscriptions to various
trade publications and various trade books.  Such items shall remain the
exclusive property of K12, are to be used solely for K12’s benefit, and shall be
returned promptly to K12 upon request at the termination of EMPLOYEE’s
employment for whatever reason.

 

3.6.                        Withholding.  Anything in this Agreement to the
contrary notwithstanding, all payments required to be made by K12 hereunder to
EMPLOYEE or EMPLOYEE’s estate or designated beneficiaries in connection with
EMPLOYEE’s employment hereunder shall be subject to all applicable tax and
other  withholding,  as K12 may reasonably determine pursuant to applicable laws
and regulations.

 

3.7.                        Stock Option and Restricted Stock Grants.  Subject
to any generally applicable terms and conditions set forth in the Corporation’s
shareholder-approved Equity Incentive Award Plan, as currently amended and in
effect (the “EIA Plan”), EMPLOYEE shall be granted, and K12 shall award and
issue, restricted stock and options to purchase  Common Stock of K12 (“K12
Stock”) under the following terms and conditions:

 

(a)                       On the Effective Date, the Board or its Compensation
Committee (as applicable) shall award, and, as soon as practical thereafter,
transfer to EMPLOYEE Two Hundred Ten Thousand (210,000) restricted shares of 
K12 Common Stock, at no out-of-pocket cost to EMPLOYEE; such restricted shares
shall be subject to the vesting provisions set forth in Section 3.7(d) hereof. 
On the Effective Date, the Board or its Compensation Committee (as applicable)
also shall grant EMPLOYEE an option to purchase Four Hundred Twenty Thousand
(420,000) shares of K12 Stock, subject to the vesting provisions set forth in
Section 3.7(e) hereof.

 

(b)                       All subsequent grants of stock options, awards of
restricted shares or other equity or equity-based awards that may be granted to
EMPLOYEE shall be made at the discretion of the Board or its Compensation
Committee (as applicable) and under the general terms and conditions of the EIA
Plan, as it may be amended, restated, replaced or succeeded from time to time,
provided that for each Fiscal Year this Agreement remains in effect after
June 30, 2013, EMPLOYEE shall be eligible for an award of restricted shares of
K12 Common Stock (each an “Annual Restricted Stock Award”), subject to the
Executive’s continued employment with the Company on each applicable date of
grant.  The number of shares subject to each Annual Restricted Stock Award

 

6

--------------------------------------------------------------------------------


 

shall have a Fair Market Value (as of the date of grant of each such Annual
Restricted Stock Award) equal to between zero ($0) dollars and two million
($2,000,000) dollars, and the actual amount of each Annual Restricted Stock
Award shall be determined in the sole discretion of the Board or the
Compensation Committee and based upon the attainment of one or more
pre-established, objective performance goals, with the intent that each such
Annual Restricted Stock Award shall be treated as qualified performance based
compensation for purposes of Section 162(m) of the Code; provided further
however, that notwithstanding the foregoing, in the event EMPLOYEE’s employment
terminates pursuant to Section 4.2 or Section 4.3, the performance goals
established with respect to the particular grant or award shall be deemed
fulfilled.  In addition to the foregoing, within ninety (90) days following the
close of each Fiscal Year this Agreement remains in effect, EMPLOYEE shall be
eligible to receive a stock option award in an amount that is consistent with
EMPLOYEE’s position as the head of the Corporation’s executive team and
competitive with the market for similarly situated executives, as determined in
the sole discretion of the Board, taking into account Executive’s total
compensation for such Fiscal Year.

 

(c)                        All of the options granted pursuant to
Section 3.7(a) hereof will be non-qualified.  The exercise price for such
options shall be, with respect to each grant, the fair market value of K12
Common Stock on the date of grant, as further determined in accordance with the
EIA Plan or its successor.

 

(d)                       Subject to the provisions of Article 4 hereof, the
restricted shares awarded pursuant to Section 3.7(a) hereof will vest, if at
all, in twelve (12) equal quarterly installments of 17,500 shares apiece (if at
all), based on objective performance criteria mutually agreed to by the Board or
its Compensation Committee and the EMPLOYEE and, in each case (except with
respect to the first installment) subject to attaining one or more
pre-established, objective performance goals, with the intent that the
restricted shares awarded pursuant to Section 3.7(a) hereof shall be treated as
qualified performance based compensation for purposes of Section 162(m) of the
Code; such objective performance criteria shall be used to measure EMPLOYEE’s
performance during each such quarterly installment period for the duration of
this Agreement, except for the first such quarter following the Execution date
and ending on April 6, 2013.   In the event that EMPLOYEE holds unvested
restricted shares at the time his employment by K12 terminates, such restricted
shares shall vest or shall be forfeited, as the case may be, in accordance with
the provisions of Article 4 hereof.

 

(e)                        Subject to the provisions of Article 4 hereof, the
options initially granted pursuant to Section 3.7(a) hereof will vest in
accordance with the following schedule:  with respect to each such grant, one
twelfth (1/12) of the shares shall vest at five o’clock Eastern Standard Time on
each April 6, July 6, October 6 and January 6 which arises during the term of
this Agreement, commencing with April 6, 2013.  In the event that EMPLOYEE holds
non-vested options at the time his employment by K12 terminates, such non-vested
options shall vest or shall be forfeited, as the case may be, in accordance with
the provisions of Article 4 hereof, subject only to the general provisions of
the EIA Plan.

 

7

--------------------------------------------------------------------------------


 

(f)                         All options that vest may be exercised within eight
(8) years of the date on which such options were granted.  In the event that
EMPLOYEE holds unexercised vested options at the time his employment by K12
terminates, however, such vested options may be exercised within the time
periods set forth in Article 4 hereof.

 

(g)                        K12 represents and warrants that the issuance of the
K12 Common Stock granted to EMPLOYEE in accordance with the provisions of
Section 3.7(a) hereof will have been registered under the Securities Act of
1933, as amended, on an effective Form S-8 registration statement.

 

(h)                       When granting, issuing and transferring restricted
stock, stock options and other stock-based rights hereunder, K12 shall use
commercially reasonable efforts to not do anything to directly or indirect cause
such stock, options and rights  to qualify as, or to constitute, “deferred
compensation” within the meaning of  Section 409A of the Internal Revenue Code
(the “Code”) and related rulings and regulations.

 

(i)                           Notwithstanding the preceding provisions of this
Section 3.7 to the contrary, in the event EMPLOYEE separates from employment
with K12 either due to a termination of EMPLOYEE’s employment by K12 Without
Cause or EMPLOYEE’s resignation of his employment for Good Reason as
specifically described in Section 4.5, the following special vesting provision
shall apply: (i) if such separation occurs on or prior to the first anniversary
of the Effective Date, all of the then-non-vested awards and grants that would
have vested at any time during the one year period following the separation
shall immediately and automatically vest; (ii) if such separation occurs after
the first anniversary of the Effective Date, all of the then-non-vested awards
and grants that would have vested at any time during the two year period
following the separation shall immediately and automatically vest; and (iii) if
such separation occurs within one year following the occurrence of a “Change in
Control” (as defined in the EIA Plan), all of the non-vested awards and grants
that are then outstanding shall immediately and automatically vest.

 

ARTICLE 4
TERMINATION

 

4.1.                        General.  EMPLOYEE’s employment by K12 shall
terminate in accordance with the provisions of this Article 4 upon EMPLOYEE’s
death or Disability, upon EMPLOYEE’s discharge by K12 with or without Cause,
upon EMPLOYEE’s resignation with or without Good Reason, or upon the expiration
of the term of this Agreement without extension or renewal.  Upon termination of
EMPLOYEE’s rendering of services to K12 either as an employee or member of the
Board for any reason, EMPLOYEE will promptly deliver to K12 all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents or property containing
Confidential Information.

 

4.2.                        Death.  If EMPLOYEE’s employment terminates because
of his death, the date of termination shall be the date of death.

 

8

--------------------------------------------------------------------------------


 

(a)                       If EMPLOYEE’s employment terminates because of his
death, K12 shall continue to pay EMPLOYEE’s then-current Base Salary through the
end of the third consecutive calendar month following EMPLOYEE’s death, and a
pro-rated Performance Bonus based on the Performance Bonus most recently paid or
becoming payable to EMPLOYEE. Such payments shall be made to EMPLOYEE’s legal
representatives, estate, beneficiaries or heirs, in accordance with K12’s
then-prevailing executive payroll practices, subject to any and all
then-applicable state and federal laws.  In addition, K12 shall continue to pay
and provide for any health, medical, dental, or vision benefits then being
provided to the plan-eligible dependents of EMPLOYEE for a period of one year,
provided that in lieu of such benefit continuation, K12 in its discretion may
pay EMPLOYEE’s legal representatives, estate, beneficiaries or heirs an amount
equal to the out-of-pocket cost EMPLOYEE’s covered dependents otherwise would
incur to obtain continuation coverage for such one year period pursuant to
COBRA, which amount shall be paid in a single lump sum to EMPLOYEE’s legal
representatives, estate, beneficiaries or heirs within ninety (90) calendar days
following the date EMPLOYEE’s employment by K12 terminates.

 

(b)                       If EMPLOYEE’s employment terminates because of his
death, all of EMPLOYEE’s non-vested options and non-vested restricted stock that
would have vested at any time during the one year period following the date of
EMPLOYEE’s death shall immediately and automatically vest.  EMPLOYEE’s legal
representative, estate, beneficiaries and heirs shall thereupon be entitled to
exercise any of EMPLOYEE’s then-vested options within the one (1) year period
immediately following such EMPLOYEE’s date of death, based on their respective
interests in such options and restricted shares.

 

4.3.                        Disability.  For purposes of this Agreement,
EMPLOYEE shall be deemed to have experienced a “Disability” at such time as
EMPLOYEE experiences a disability within the meaning of Section 409A of the Code
and related rulings and regulations.

 

(a)                       Upon EMPLOYEE’s Disability, the payment of benefits
under K12’s short-term and long-term disability insurance plans, if any, shall
offset and reduce K12’s obligation to pay Base Salary and a Performance Bonus
under Section 3.1 and 3.2, where EMPLOYEE can be shown to have received such
payments.

 

(b)                       Subject to any applicable legal requirements, in the
event EMPLOYEE shall remain under a Disability for a period exceeding one
hundred twenty (120) consecutive days in any twelve (12) month period, K12 shall
have the right to terminate EMPLOYEE’s employment hereunder.  K12 shall effect
such termination by giving EMPLOYEE a notice specifying the effective date of
such termination, which date shall not be earlier than the last day of the
calendar month following the giving of notice.

 

(c)                        If K12 terminates EMPLOYEE’s employment because of
Disability,   K12 shall continue to pay EMPLOYEE’s then-current Base Salary
through the end of the third consecutive calendar month following EMPLOYEE’s
Disability, and a pro-rated Performance Bonus based on the Performance Bonus
most recently paid or

 

9

--------------------------------------------------------------------------------


 

becoming payable to EMPLOYEE.  Such payments shall be made to EMPLOYEE, or in
the event of employee’s subsequent death, EMPLOYEE’s legal representatives,
estate, beneficiaries or heirs, in accordance with K12’s then-prevailing
executive payroll practices, subject to any and all then-applicable state and
federal laws.  In addition, K12 shall continue to pay and provide for any
health, medical, dental or vision benefits then being provided to EMPLOYEE and
the plan-eligible dependents of EMPLOYEE for a period of one year, provided that
in lieu of such benefit continuation, K12 in its discretion may pay EMPLOYEE an
amount equal to the out-of-pocket cost EMPLOYEE’s covered dependents otherwise
would incur to obtain continuation coverage for such one year period pursuant to
COBRA, which amount shall be paid in a single lump sum to EMPLOYEE within ninety
(90) calendar days following the date EMPLOYEE’s employment by K12 terminates.

 

(d)                       If K12 terminates EMPLOYEE’s employment because of
Disability, all of EMPLOYEE’s non-vested options and non-vested restricted stock
that would have vested at any time during the one year period following the date
of such termination shall immediately and automatically vest.  EMPLOYEE (or in
the event of EMPLOYEE’s death, his legal representative, estate, beneficiaries
or heirs, based on their respective interests) shall thereupon be entitled to
exercise any of EMPLOYEE’s then-vested options within the one (1)-year period
immediately following such EMPLOYEE’s date of termination.

 

4.4.                        Discharge for Cause or Voluntary Resignation.

 

(a)                       For purposes of this Agreement, Cause shall mean a
good faith finding by the Board of Directors of:  (i) EMPLOYEE’s willful or
gross misconduct, willful or gross negligence in the performance of his duties
for K12, intentional or habitual neglect of his duties for K12, or material
breach or violation by Employee of this Agreement or any other material
agreement between EMPLOYEE and the K12 or any material policy of K12 (such as
the K12 Code of Business Conduct and Ethics or any successor policy), provided
that K12 shall have given EMPLOYEE notice specifying the conduct it believes to
fall within this sentence and EMPLOYEE shall have failed to remedy such conduct
within ten (10) days thereafter; or (ii) EMPLOYEE’s theft or misappropriation of
funds of K12 or conviction of a felony.  K12 shall effectuate a discharge for
Cause by giving EMPLOYEE a notice specifying the effective date of such
termination.

 

(b)                       For purposes of this Agreement, voluntary resignation
means the EMPLOYEE’s resignation of his employment hereunder without Good Reason
(as defined in Section 4.5(b) hereof).  EMPLOYEE shall effect a termination by
voluntary resignation by giving K12 a notice specifying the effective date of
such termination, which date shall not be earlier than thirty (30) days after
the giving of notice.

 

(c)                        In the event EMPLOYEE is discharged by K12 for Cause
or  EMPLOYEE terminates his K12 employment by voluntary resignation:

 

10

--------------------------------------------------------------------------------


 

(i)             K12 shall pay or provide to EMPLOYEE, in accordance with K12’s
then-prevailing executive payroll practices, all Base Salary, vested benefits
and other payments to which EMPLOYEE and his plan-eligible dependents (if any)
are entitled hereunder through the effective date of termination.

 

(ii)          EMPLOYEE’s non-vested restricted shares as well as non-vested
options shall be immediately forfeited.  EMPLOYEE shall be entitled to exercise
any of his vested options within the one hundred eighty (180) consecutive day
period immediately following the termination of EMPLOYEE’s employment or the
EMPLOYEE’s removal from the Board, whichever is later, provided, however, that
if the Company provides EMPLOYEE with a notice of termination for Cause,
EMPLOYEE shall be permitted to exercise any vested options for a period not to
exceed ninety (90) days after the effective date of a termination for Cause.  In
all cases, the foregoing shall be subject to earlier termination of the options
upon the regular expiration date of the options or upon the occurrence of a
Change in Control or other corporate event or extraordinary transaction as
provided in the EIA Plan or its successor.

 

(iii)       Except as set forth in this Section 4.4, K12 shall have no further
obligation to EMPLOYEE (or EMPLOYEE’s legal representative, estate,
beneficiaries or heirs) for any compensation, benefits or other payments
hereunder, provided that nothing herein shall be deemed to affect EMPLOYEE’s
entitlement, if any, to any vested pension or similar benefits to which he may
be or may become entitled.

 

4.5.                        Discharge Without Cause or Resignation for Good
Reason.

 

(a)                       For the purposes of this Agreement, discharge without
Cause is any termination by K12 of EMPLOYEE’s employment hereunder without
Cause, as defined in Section 4.4(a) hereof.  K12 shall effectuate a discharge
without Cause by giving EMPLOYEE a notice specifying the effective date of such
discharge, which date shall not be earlier than thirty (30) days after the
giving of notice.

 

For the purposes of this Agreement, Good Reason shall mean:  (i) a material
diminution of EMPLOYEE’s authority, duties or responsibilities, except that it
will not be considered to be a material diminution of EMPLOYEE’s authority,
duties or responsibilities if K12 elects to retain a new CEO and modifies
EMPLOYEE’s duties as Executive Chairman in connection therewith; or (ii) a
material change in the geographic location at which EMPLOYEE must perform his
personal services for K12 (at present, the Greater Washington, D.C. area); or
(iii) a material breach of this Agreement by K12, so long as in each case
EMPLOYEE shall have given K12 notice of the conduct he believes constituted the
material diminution, change or breach within ninety (90) days of its occurrence
and K12 shall have failed to remedy such diminution, change or breach within
thirty (30) days thereafter. EMPLOYEE shall effect an employment termination by
resignation for Good Reason by giving K12 a notice specifying the effective date
of such employment termination.

 

11

--------------------------------------------------------------------------------


 

(b)                       In the event EMPLOYEE is discharged by K12 Without
Cause or  EMPLOYEE terminates his K12 employment by resigning for Good Reason,
and subject to EMPLOYEE’s execution within 30 days following the EMPLOYEE’s
termination of employment, and non-revocation of a general release of all claims
against the Company and its affiliates in the form attached hereto as Exhibit A
(as such form may be revised to reflect changes in applicable law), no later
than 8 days following the EMPLOYEE’s termination of employment (a “Release”):

 

(i)                       K12 shall pay EMPLOYEE an amount equal to three
(3) times EMPLOYEE’s then-current Base Salary, determined as of his date of
discharge or termination.  Such amount shall be paid in a single sum, net of any
applicable withholding, within ninety (90) calendar days following the date
EMPLOYEE’s employment by K12 terminates, or if earlier, on the March 15th next
following the close of the taxable year in which EMPLOYEE’s employment by K12
terminates.  In addition, EMPLOYEE shall remain eligible to receive a
Performance Bonus for the Fiscal Year in which such termination occurs, subject
to the attainment of the performance criteria previously established for such
Fiscal Year by the Compensation Committee, which amount shall be pro-rated to
reflect the partial year of service and shall be paid at the earlier of the time
the amount and entitlement to the performance bonus can be determined or the
performance bonuses are paid to other K12 executives and in accordance with the
payment timing provisions of Section 3.2.  K12 also shall continue to provide
the health, medical, dental and vision benefits then being provided or made
available to EMPLOYEE and his plan-eligible dependents for a period of one
(1) year following the date EMPLOYEE’s employment by K12 terminates, provided
that in lieu of such benefit continuation, K12 in its discretion may pay
EMPLOYEE an amount equal to the out-of-pocket cost EMPLOYEE and his covered
dependents otherwise would incur to obtain continuation coverage for such one
year period pursuant to COBRA, which amount shall be paid in a single lump sum
to EMPLOYEE within ninety (90) calendar days following the date EMPLOYEE’s
employment by K12 terminates.   In addition, vesting shall occur as set forth in
Section 3.7(i) hereof.  In no event shall amounts payable in one taxable year
affect amounts payable in any other taxable year.

 

(ii)                    To the extent the amount payable to EMPLOYEE pursuant to
this Section 4.5(b) (other than in connection with and as a result of a Change
in Control) exceeds the maximum amount permitted under Income Tax Regulations
Section 1.409A-1(b)(9)(iii) (pertaining to certain separation pay plans),
determined  as of the first of the year in which EMPLOYEE separates from
service, such excess amount shall be paid as a separate single sum, but shall be
treated as subject to the requirements of Section 409A of the Code and related
regulations and rulings and shall be subjected to the payment protocols set
forth in Section 4.7 hereof.

 

(c)                        In the event EMPLOYEE is discharged by K12 without
Cause or EMPLOYEE terminates his K12 employment by resigning for Good Reason,
and in addition to the special vesting provided pursuant to
Section 3.7(i) hereof, EMPLOYEE shall be entitled to exercise any of his vested
options through the earlier of three hundred sixty five (365)-consecutive day
period immediately following such discharge

 

12

--------------------------------------------------------------------------------


 

or termination or the original expiration date of such options and subject to
earlier termination in the event of a Change in Control or other corporate event
or extraordinary transaction as provided in the EIA Plan or its successor.

 

4.6.                            Expiration of Contract Term.

 

(a)                       For the purposes of this Agreement, Renewal Offer
means a bona fide offer by K12 to enter into a new employment agreement with
EMPLOYEE, on terms at least as favorable to EMPLOYEE as this Agreement, made to
EMPLOYEE at least four (4) months before the expiration of this Agreement.

 

(b)                       In the event that K12 makes a Renewal Offer to
EMPLOYEE, but the Parties nevertheless do not enter into a new employment
agreement and EMPLOYEE’s employment by K12 terminates upon the expiration of
this Agreement, any options scheduled to vest on the third anniversary of the
Effective Date of this Agreement pursuant to Section 3.7(c) shall immediately
vest and EMPLOYEE shall be entitled to exercise any of his vested options within
three (3) months after such termination.  In addition thereto, any restricted
shares scheduled to vest at the close of the final calendar quarter coincident
with or immediately preceding the third anniversary of the Effective Date shall
thereupon vest, provided EMPLOYEE has satisfied the performance criteria
selected by the Board or the Compensation Committee (as applicable) in
accordance with Section 3.7(c) hereof.

 

(c)                        In the event that K12 does not make a Renewal Offer
to EMPLOYEE and EMPLOYEE’s employment by K12 therefore terminates at the
expiration of the term of this Agreement, and EMPLOYEE is asked to leave the
Board of Directors, all options granted to EMPLOYEE shall immediately vest (to
the extent not already vested), and EMPLOYEE shall be entitled to exercise any
of his vested options within the three hundred sixty five (365)-consecutive day
period immediately following the date of such employment termination.  In
addition thereto, any restricted shares scheduled to vest at the close of the
final calendar quarter coincident with or immediately preceding the third
anniversary of the Effective Date shall thereupon vest, provided EMPLOYEE has
satisfied the performance criteria selected by the Board or the Compensation
Committee (as applicable) in accordance with Section 3.7(c) hereof.  If no
Renewal Offer is made to EMPLOYEE, but EMPLOYEE remains on the Board, the
vesting and exercise of any shares and options will continue to vest as if
EMPLOYEE had continued to remain employed by K12 for purposes of the vesting and
exercise of any shares or options.

 

4.7.                            Compliance with Section 409A of the Code.  The
provisions of this Section 4.7 (other than subsections (c), (d) and (e) hereof)
shall apply solely to any payment, otherwise determined to be due and payable
under this Agreement, which constitutes “deferred compensation” subject to
Section 409A of the Code and related regulations and rulings.

 

(a)                     General Suspension of Payments.  If, at the time
EMPLOYEE incurs a separation from service (within the meaning of subsection
(d) hereof), K12 qualifies as a “public company” (within the meaning of
Section 409A of the Code and related

 

13

--------------------------------------------------------------------------------


 

regulations and rulings) and EMPLOYEE is then a “specified employee,” as such
term is defined within the meaning of Section 409A of the Code and related
regulations and rulings, any payments or benefits payable or provided as a
result of such separation that would otherwise be paid or provided prior to the
first day of the seventh month following such separation (other than due to
death or Disability within the meaning of Section 4.3 hereof) shall instead be
paid or provided on the earlier of (i) one hundred eighty one (181) days
following such separation; or (ii) the date of EMPLOYEE’s death; or (iii) that
date certain which otherwise complies with Section 409A of the Code.  In the
event that EMPLOYEE is entitled to receive payments during the 181-day
suspension period described in  this Section 4.7(a), EMPLOYEE shall receive the
accumulated benefits that would have been paid or provided under this Agreement
within the suspension period on the earliest day that would be permitted under
Section 409A of the Code.

 

(b)                     Reimbursement Payments. The following rules shall be
followed when paying any amount under this Agreement that is capable of being
treated as a “reimbursement” or a “separation payment” within the meaning of 
Income Tax Regulations Section 1.409A-1(b)(9)(v) : (i) the amount of expenses
eligible for reimbursement in one calendar year shall not limit the available
reimbursements for any other calendar year (other than an arrangement providing
for the reimbursement of medical expenses qualifying as such for purposes of
Section 105(b) of the Code); (ii) EMPLOYEE shall file a claim for all
reimbursement payments not later than thirty (30) days following the end of the
calendar year during which such expenses were incurred, (iii) K12 shall make
such reimbursement payments within thirty (30) days following the date EMPLOYEE
delivers written notice of such expenses to K12; and (iv) EMPLOYEE’s right to
such reimbursement payments shall not be subject to liquidation or exchange for
any other payment or benefit.

 

(c)                      Separation from Service.  For purposes of this
Agreement, any reference to a “termination” of EMPLOYEE’s K12 employment shall
be interpreted consistent with the meaning of the term “separation from service”
in Section 409A(a)(2)(A)(i) of the Code, Income Tax Regulations
Section 1.409A-1(h),  and related regulations and rulings.

 

(d)                     Installment Payments.  For purposes of Section 409A of
the Code and related regulations and rulings, and any state law of similar
import (including without limitation Treasury Regulations
Section 1.409A-2(b)(2)(iii)), any installment payments scheduled to be made
under this Agreement will be treated as the right to receive a series of
separate payments, causing each such installment payment to at all times be
considered a separate and distinct payment.

 

(e)                      General.  Notwithstanding anything to the contrary in
this Agreement, the Parties intend that the  payments becoming due and payable
under this Agreement shall satisfy, to the greatest extent possible, one (1) or
more of the exemptions set forth in Section 409A of the Code and Income Tax
Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-(b)(9).  This
Agreement will be construed to the greatest extent possible as consistent with
those provisions.  Without limiting the generality of

 

14

--------------------------------------------------------------------------------


 

the foregoing, to the extent any series of payments to be made hereunder is
found to be subject to Section 409A of the Code, the Parties shall not take any
action to change the timing of such payments.

 

ARTICLE 5
RESTRICTIVE COVENANTS

 

5.1.                            Confidentiality.  Except as authorized or
directed by K12, EMPLOYEE shall not, at any time during which EMPLOYEE is
receiving any compensation from K12, and for a period of three (3) years
thereafter, directly or indirectly publish or disclose any Confidential
Information of K12 or of any of its Affiliates, or Confidential Information of
others that has come into the possession of K12 or of any of its Affiliates, or
into the EMPLOYEE’s possession in the course of his employment with K12 or of
his services and duties hereunder, to any other person or entity, and EMPLOYEE
shall not use any such Confidential Information for EMPLOYEE’s own personal use
or advantage or make it available to others for use.  All confidential
information, whether oral or written, regarding the business or affairs of K12
or any of its Affiliates, including, without limitation, information as to their
products, services, systems, designs, inventions, software, finances (including
prices, costs and revenues), marketing plans, programs, methods of operation,
prospective and existing contracts, customers and other business arrangements or
business plans, procedures, and strategies, shall all be deemed Confidential
Information, except to the extent the same shall have been lawfully and without
breach of the EMPLOYEE’S confidentiality obligation made available to the
general public, or that EMPLOYEE can prove, by documentary evidence, was
previously known to EMPLOYEE prior to the term of EMPLOYEE’s employment or other
service with K12.  Upon expiration or termination of this Agreement for any
reason, EMPLOYEE shall promptly return to K12 all Confidential Information,
including all copies thereof in EMPLOYEE’s possession, whether prepared by him
or others.

 

5.2.                            Unfair Competition.  During his employment
pursuant to this Agreement and for a period of 24 months thereafter (the
“Post-Termination Non-Compete Period), EMPLOYEE shall not, within the United
States, directly or indirectly, and whether or not for compensation, as a
stockholder owning beneficially or of record more than five percent (5%) of the
outstanding shares of any class of stock of an issuer, or as an officer,
director, employee, consultant, partner, joint venturer, proprietor, or
otherwise, engage in or become interested in any Conflicting Organization in
connection with research, development, consulting, manufacturing, purchasing,
accounting, engineering, marketing, merchandising or selling of any Conflicting
Product or Service, directly or indirectly, in competition with K12 or any of
its Affiliates (or any of their successors) as conducted from time to time
during such period, provided, however, that in the event EMPLOYEE separates from
employment with K12 either due to a termination of EMPLOYEE’s employment by K12
Without Cause or EMPLOYEE’s resignation of his employment for Good Reason as
specifically described in Section 4.5, and, in either case, the Board elects to
continue to require EMPLOYEE’s continued compliance with this Section 5.2, K12
shall pay EMPLOYEE an amount equal to two (2) times EMPLOYEE’s then-current Base
Salary, determined

 

15

--------------------------------------------------------------------------------


 

as of his date of discharge or termination.  Such amount shall be paid in a
single sum, net of any applicable withholding, within ninety (90) calendar days
following the date EMPLOYEE’s employment by K12 terminates, or if earlier, on
the March 15th next following the close of the taxable year in which EMPLOYEE’s
employment by K12 terminates.

 

5.3.                            Non-Solicitation.

 

(a)                                 EMPLOYEE shall not, at any time during his
employment pursuant to this Agreement and for a period of 18 months thereafter
(the “Restriction Period”), directly or indirectly, recruit or otherwise solicit
or induce any customer, subscriber, vendor, business affiliate, or supplier of
K12 or its Affiliates to (i) terminate its arrangement with K12 or its
Affiliates, or (ii) otherwise change its relationship with K12 or its
Affiliates.

 

(b)                                 EMPLOYEE shall not, at any time during the
Restriction Period, directly or indirectly, either on his own account or for any
other person or entity, solicit any employee of K12 or its Affiliates to
terminate his or her employment with K12 or its Affiliates.

 

5.4.                            Injunctive Relief; Survival.  EMPLOYEE
acknowledges that a breach of the covenants contained in this Article 5 and in
Article 6 will cause irreparable damage to K12 and its goodwill, the exact
amount of which will be difficult or impossible to ascertain, and that the
remedies at law for any such breach will be inadequate.  Accordingly, EMPLOYEE
agrees that in the event of a breach of any of the covenants contained in this
Article 5 or in Article 6, in addition to any other remedy which may be
available at law or in equity, K12 will be entitled to specific performance and
injunctive relief.  The provisions of this Article 5 and Article 6 shall survive
any termination or expiration of the term of this Agreement.

 

ARTICLE 6
INVENTIONS, WORKS OF AUTHORSHIP,
PATENTS AND COPYRIGHTS

 

6.1.                            EMPLOYEE shall assign and transfer to K12, and
does hereby assign and transfer to K12 all right title and interest in and to
all K12 IP (as defined below).  All K12 IP is and shall be the sole property of
K12.  EMPLOYEE shall disclose all K12 IP promptly in writing to K12.  Upon
request of K12, EMPLOYEE shall promptly execute a written assignment of title to
K12 for all K12 IP, and EMPLOYEE will preserve all such K12 IP as Confidential
Information.  As used herein “K12 IP”  shall mean all inventions and
intellectual property rights (including, but not limited to, designs,
discoveries, inventions, improvements, ideas, devices, techniques, processes,
writings, trade secrets, trademarks, patents, copyrights and all plans,
memoranda and other tangible information relating to such intellectual property,
whether or not subject to protection under applicable laws) that EMPLOYEE solely
or jointly with others conceives, makes, acquires, suggests or participates in
at any time during

 

16

--------------------------------------------------------------------------------


 

EMPLOYEE’S employment with K12 and that relate to the actual business, products,
processes, work, operations, research and development or other activities of
K12.

 

ARTICLE 7
MISCELLANEOUS

 

7.1.                            Assignment.  The rights and obligations of K12
under this Agreement shall be binding upon its successors and assigns and,
subject to EMPLOYEE’s rights under Section 4.5 hereof, may be assigned by K12 to
the successors in interest of K12.  The rights and obligations of EMPLOYEE under
this Agreement shall be binding upon EMPLOYEE’s heirs, legatees, personal
representatives, executors or administrators.  This Agreement may not be
assigned by EMPLOYEE, but any amount owed EMPLOYEE upon EMPLOYEE’s death shall
inure to the benefit of EMPLOYEE’s heirs legatees, personal representatives,
executors, or administrators.

 

7.2.                            Notice.  For purposes of this Agreement, notices
and all other communications provided for in this Agreement shall be in writing
and shall be deemed to have been duly given when hand delivered, sent by
overnight courier, or mailed by first-class, registered, or certified mail,
return receipt requested, postage prepaid, or transmitted by telegram,
facsimile, or telex addressed as follows:

 

If to EMPLOYEE:  (Copy to K12 Executive Office)

 

Nathaniel A. Davis
2609 Geneva Hill Court
Oakton, VA 22124

 

Telephone:

 

If to K12:

 

K12 Inc.

Attn:                    General Counsel

2300 Corporate Park Drive

Herndon, Virginia 20171

 

Telephone:
Facsimile:

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

7.3.                            Entire Agreement.  From and after the Effective
Date, this Agreement constitutes the entire agreement between the Parties
hereto, and expressly supersedes all prior oral or written agreements,
commitments or understandings with respect to the matters provided for herein.

 

17

--------------------------------------------------------------------------------


 

7.4.                            Headings.  Article and Section headings
contained in this Agreement are inserted for convenience of reference only,
shall not be deemed to be a part of this Agreement for any purpose, and shall
not in any way define or affect the meaning, construction or scope of any of the
provisions hereof.

 

7.5.                            Severability.  In the event any provision of
this Agreement, or any portion thereof, is determined by any arbitrator or court
of competent jurisdiction to be unenforceable as written, such provision or
portion thereof shall be interpreted so as to be enforceable.  In the event any
provision of this Agreement or any portion thereof is determined by any
arbitrator or court of competent jurisdiction to be void, the remaining portions
of this Agreement shall nevertheless be binding upon K12 and EMPLOYEE with the
same effect as though the void provision or portion thereof had been severed and
deleted.

 

7.6.                            Arbitration.  Without prejudice to K12’s right
to seek an injunction pursuant to Section 5.4 hereof from a court of competent
jurisdiction, any dispute between the Parties hereto arising out of this
Agreement, or otherwise arising out of or relating to EMPLOYEE’s employment by
K12, or the termination thereof, shall be submitted to non-binding mediation
before a mediator to be agreed upon by the Parties or, failing agreement, to be
appointed by the American Arbitration Association (“AAA”).  In the event that
mediation is unsuccessful, such dispute shall be resolved by binding
arbitration, before a single arbitrator, under the rules of the AAA.  The
arbitrator shall have the authority to apportion the costs of arbitration and to
render an award including reasonable attorney’s fees, as and to the extent he
deems appropriate under the circumstances.

 

7.7.                            Governing Law.  Except as otherwise provided in
Section 2.4 hereof, this Agreement, the rights and obligations of the Parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the substantive laws of the Commonwealth of
Virginia (excluding the choice of law rules thereof).

 

7.8.                            Amendment; Modification; Waiver.  No amendment,
modification or waiver of the terms of this Agreement shall be valid unless made
in writing and duly executed by EMPLOYEE and K12.  No delay or failure at any
time on the part of EMPLOYEE or K12 in exercising any right, power or privilege
under this Agreement, or in enforcing any provision of this Agreement, shall
impair any such right, power, or privilege, or be construed as a waiver of any
default or as any acquiescence therein, or shall affect the right of EMPLOYEE or
K12 thereafter to enforce each and every provision of this Agreement in
accordance with its terms.

 

7.9.                            Additional Obligations.  Both during and after
the term of employment, EMPLOYEE shall, upon reasonable notice, furnish K12 with
such information as may be in EMPLOYEE’s possession or control, and cooperate
with K12, as may reasonably be requested by K12 (and, after the term of
employment, with due consideration for EMPLOYEE’s obligations with respect to
any new employment or business activity) in connection with any litigation or
other adversarial proceedings in which K12 or any

 

18

--------------------------------------------------------------------------------


 

Affiliate is or may become a party.  K12 shall reimburse EMPLOYEE for all
reasonable expenses incurred by EMPLOYEE in fulfilling EMPLOYEE’s obligations
under this Section 7.9.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date.

 

 

 

 

K12 INC.

 

 

 

By:

  /s/ 

Andrew H. Tisch

 

 

 

Andrew H. Tisch

 

 

 

Chairman, Compensation Committee

 

 

 

 

 

By:

  /s/ 

Nathaniel A. Davis

 

 

 

Nathaniel A. Davis

 

 

 

Executive Chairman

 

19

--------------------------------------------------------------------------------


 

 

 

EXHIBIT A

 

 

Separation Agreement and Release

 

This Separation Agreement and Release (“Agreement”) is made by and between
Nathaniel A. Davis (“Executive”) and K12 Inc. (the “Company”) (collectively,
referred to as the “Parties” or individually referred to as a “Party”). 
Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the Employment Agreement (as defined below).

 

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of January 7, 2013 (the “Employment Agreement”); and

 

WHEREAS, in connection with Executive’s termination of employment with the
Company effective                 , 20    , the Parties wish to resolve any and
all disputes, claims, complaints, grievances, charges, actions, petitions, and
demands that Executive may have against the Company and any of the Releasees as
defined below, including, but not limited to, any and all claims arising out of
or in any way related to Executive’s employment with or separation from the
Company or its subsidiaries or affiliates but, for the avoidance of doubt,
nothing herein will be deemed to release any rights or remedies in connection
with Executive’s rights as a shareholder of the Company or Executive’s right to
indemnification by the Company or any of its affiliates pursuant to contract or
applicable law, Executive’s rights to Side A and Side B directors’ and officers’
insurance coverage as set forth in the Employment Agreement, and any rights
Executive or his dependents have or may have under the Employee Retirement
Income Security Act of 1974 (“ERISA”) with respect to any Company-sponsored
employee benefit plans in which he or they then have an interest (collectively,
the “Retained Claims”).

 

NOW, THEREFORE, in consideration of the severance payments described in
Section 4.5 of the Employment Agreement, which, pursuant to the Employment
Agreement, are conditioned on Executive’s execution and non-revocation of this
Agreement, and in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

 

1.                                      Severance Payments; Salary and
Benefits.  The Company agrees to provide Executive with the severance payments
and benefits described in Section 4.5 of the Employment Agreement, payable at
the times set forth in, and subject to the terms and conditions of, the
Employment Agreement. In addition, to the extent not already paid, and subject
to the terms and conditions of the Employment Agreement, the Company shall pay
or pay to Executive all amounts of base salary through the date of termination.

 

2.                                      Release of Claims.  Executive agrees
that, other than with respect to the Retained Claims, the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Executive by the Company and all of its direct or indirect subsidiaries and
Affiliates (as defined in the Employment Agreement), and any of their current
and former officers, directors, managers, employees, agents, attorneys,
administrators, benefit plans, plan administrators, insurers, trustees,
divisions, and subsidiaries and predecessor and successor corporations and
assigns (collectively, the “Releasees”).  Executive, on his own behalf and on
behalf of any of Executive’s affiliated companies or entities and any of their
respective heirs, family members, executors, agents, and assigns, other than
with respect to the Retained Claims,

 

20

--------------------------------------------------------------------------------


 

hereby and forever releases the Releasees from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the Effective
Date of this Agreement (as defined in Section 7 below), including, without
limitation:

 

(a)                                 any and all claims relating to or arising
from Executive’s employment  or service relationship with the Company or any of
its direct or indirect subsidiaries or affiliates and the termination of that
relationship;

 

(b)                                 any and all claims for wrongful discharge of
employment; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;

 

(d)                                 any and all claims for violation of any
federal, state, or municipal statute, including, but not limited to, Title VII
of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the
Rehabilitation Act of 1973; the Americans with Disabilities Act of 1990; the
Equal Pay Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the ERISA
(except for any Retained Claims) ; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; and the Sarbanes-Oxley Act
of 2002;

 

(e)                                  any and all claims for violation of the
federal or any state constitution;

 

(f)                                   any and all claims arising out of any
other laws and regulations relating to employment or employment discrimination;

 

(g)                                  any claim for any loss, cost, damage, or
expense arising out of any dispute over the non-withholding or other tax
treatment of any of the proceeds received by Executive as a result of the
Employment Agreement or this Agreement; and

 

(h)                                 any and all claims for attorneys’ fees and
costs.

 

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that Executive’s release of claims herein
bars Executive from recovering such monetary relief from the Company or any
Releasee), claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and conditions of COBRA, claims to any benefit entitlements vested
as the date of separation of Executive’s employment (including but not limited
to any claims Executive may have under the Equity Incentive Award Plan or any
option or award agreements to which Executive is then a party), pursuant to
written terms of any employee benefit plan of the Company or its affiliates and
Executive’s right under applicable law and any Retained Claims.    This release
further does not release claims for breach of Article 4 of the Employment
Agreement.

 

3.                                      Acknowledgment of Waiver of Claims under
ADEA.  Executive understands and acknowledges that Executive is waiving and
releasing any rights Executive may have under

 

21

--------------------------------------------------------------------------------


 

the Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver
and release is knowing and voluntary.  Executive understands and agrees that
this waiver and release does not apply to any rights or claims that may arise
under the ADEA after the Effective Date of this Agreement.  Executive
understands and acknowledges that the consideration given for this waiver and
release is in addition to anything of value to which Executive was already
entitled.  Executive further understands and acknowledges that Executive has
been advised by this writing that:  (a) Executive should consult with an
attorney prior to executing this Agreement; (b) Executive has 21 days within
which to consider this Agreement; (c) Executive has 7 days following Executive’s
execution of this Agreement to revoke this Agreement pursuant to written notice
to the General Counsel of the Company; (d) this Agreement shall not be effective
until after the revocation period has expired; and (e) nothing in this Agreement
prevents or precludes Executive from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law.  In the event Executive signs this Agreement and
returns it to the Company in less than the 21 day period identified above,
Executive hereby acknowledges that Executive has freely and voluntarily chosen
to waive the time period allotted for considering this Agreement.

 

4.                                      Severability.  In the event that any
provision or any portion of any provision hereof or any surviving agreement made
a part hereof becomes or is declared by a court of competent jurisdiction or
arbitrator to be illegal, unenforceable, or void, this Agreement shall continue
in full force and effect without said provision or portion of provision.

 

5.                                      No Oral Modification.  This Agreement
may only be amended in a writing signed by Executive and a duly authorized
officer of the Company.

 

6.                                      Governing Law; Dispute Resolution.  This
Agreement shall be subject to the provisions of Sections 7.6 and 7.7 of the
Employment Agreement.

 

7.                                      Effective Date.  If Executive has
attained or is over the age of 40 as of the date of Executive’s termination of
employment, then each Party has seven days after that Party signs this Agreement
to revoke it and this Agreement will become effective on the eighth day after
Executive signed this Agreement, so long as it has been signed by the Parties
and has not been revoked by either Party before that date (the “Effective
Date”).  If Executive has not attained the age of 40 as of the date of
Executive’s termination of employment, then the “Effective Date” shall be the
date on which Executive signs this Agreement.

 

8.                                      Voluntary Execution of Agreement. 
Executive understands and agrees that Executive executed this Agreement
voluntarily, without any duress or undue influence on the part or behalf of the
Company or any third party, with the full intent of releasing all of Executive’s
claims against the Company and any of the other Releasees.  Executive
acknowledges that:  (a) Executive has read this Agreement; (b) Executive has not
relied upon any representations or statements made by the Company that are not
specifically set forth in this Agreement; (c) Executive has been represented in
the preparation, negotiation, and execution of this Agreement by legal counsel
of his own choice or has elected not to retain legal counsel; (d) Executive
understands the terms and consequences of this Agreement and of the releases it
contains; and (e) Executive is fully aware of the legal and binding effect of
this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

22

--------------------------------------------------------------------------------


 

 

EXECUTIVE

Dated:

 

 

 

 

Nathaniel A. Davis

 

 

 

COMPANY

 

 

Dated:

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

23

--------------------------------------------------------------------------------